HUTCHESON, Circuit Judge
(concurring specially).
I concur in the rulings the majority opinion makes: (1) That the exclusionary ruling on the evidence was not error; (2) that the instruction in the charge, that the plaintiff had the burden of proving her case by clear and convincing evidence, was; and (3) that this error was not reversible because under the facts, a peremptory instruction to the jury to find for the defendant should have been given.
I do not agree with some of the reasoning of the opinion which, discussing jury processes not before us for- decision, apparently draws a distinction between a dementia praecox case and cases in which other disabilities are claimed.
In my opinion, none of this discussion is pertinent, for the complained of charge could never be proper in any war risk case. In all such cases without distinction, as in civil cases generally, the burden is on the plaintiff to prove the material facts constituting his cause of action, by a preponderance of the evidence only. It would be error to charge him with a heavier burden.